EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eugene Kwon on 3 December 2021.
The application has been amended as follows: 
In claim 1, third line from the end, the phrase “as an end part of the cutout part at a side of the first direction” has been replaced with – which is an end part of the cutout part at a side of the first direction, –.
In claim 3, line 2, the first comma has been deleted.
In claim 4, line 2, the first comma has been deleted.
In claim 5, line 2, the first comma has been deleted.
In claim 6, line 2, the first comma has been deleted.
In claim 7, line 2, the first comma has been deleted.
In claim 8, line 2, the first comma has been deleted.
In claim 12, line 2, the first comma has been deleted.
The following is an examiner’s statement of reasons for allowance: the limitations of a pump device including a pump case, a motor, an impeller, and a leading wire attached to a circuit board for controlling the motor, such that the pump case has a cutout part in which the wire is placed and a protrusion inserted into the circuit board that is deposit welded thereto, wherein the leading wire does not contact a cutout bottom part and is detached therefrom are not shown in the prior art or fairly .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/               Primary Examiner, Art Unit 3746                                                                                                                                                                                         	3 December 2021